 1   KAREN L. LANDAU, CSB # 128728
     Attorney at Law
 2   2626 Harrison St.
 3   Oakland, California 94612
     (510) 839-9230 (telephone)
 4
     Attorney for Alena Aleykina
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,          ) CR 16-142-JAM
                                        )
12        Plaintiff,                    )
                                        )
13        vs.                           )       ORDER
                                        )
14   ALENA ALEYKINA,                    )
                                        )
15        Defendant.                    )
16
17        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that court
18   reporter Diane Shepard shall prepare a transcript of the hearing
19   held on July 17, 2018.     The in camera portion of the transcripts
20   shall be produced to attorney Landau only, and shall remain
21   under seal until further order of this Court.
22        Dated:   1/24/2019
                                      _/s/ John A. Mendez_______________
23                                    HON. JOHN A. MENDEZ
24                                    United States District Court Judge

25
26
27
28


                     --                 1
